Citation Nr: 1108255	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-00 741	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the lumbar spine disability from July 21, 2003, through February 6, 2009, and in excess of 40 percent thereafter.

2.  Entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a right leg disorder.

8.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION


The Veteran appellant had active service from February 1951 to February 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

Service connection for a lumbar spine disorder was granted in a Board decision issued in October 2008.  That grant was effectuated by a December 2008 rating decision that, in part, assigned a noncompensable evaluation for the lumbar spine disability, effective from July 21, 2003.  The appellant is appealing the initial rating assigned for his lumbar spine disability after service connection was granted.  As a result, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

While the case was in appellate status, the appellant's disability evaluation for the lumbar spine disability was increased first from zero percent to 10 percent, effective from July 21, 2003 (the date of the claim), and then from 10 percent to 40 percent, effective from February 7, 2009 (the date of a VA spine examination).  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increases in the initial evaluation of the lumbar spine disability did not represent the maximum rating available for that disability from the effective date of the grant of service connection up to the present, the appellant's claim remained in appellate status.  Therefore, the issues on appeal are as listed on the first page, above.

The seven issues being REMANDED are addressed in the REMAND portion of the decision below and they are all REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant when further action is required.


FINDING OF FACT

Because a compensable rating has been in effect since July 21, 2003, as a matter of law, a 10 percent rating for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is precluded. 

CONCLUSION OF LAW

The criteria for a 10 percent evaluation for multiple noncompensable service-connected disabilities have not been met.  38 U.S.C.A. § §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.324 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).



Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

In this case, VCAA notice is not required because the issue presented is solely one in which the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  



II.  Merits of the Claim

The appellant has been service-connected for enlarged tonsils and hepatitis since 1955.  Each of these service-connected disabilities has been assigned a zero percent (noncompensable) evaluation since 1955.

The appellant submitted a claim to reopen his lumbar spine service connection claim on July 21, 2003.  In a December 2008 rating action, the RO effectuated the Board's October 2008 grant of service connection for a lumbar spine disorder.  The Veteran is currently assigned a 10 percent rating for the lumbar spine disability for the period from July 21, 2003 to February 6, 2009, and a 40 percent evaluation thereafter.  The RO also, sua sponte, denied a 10 percent evaluation based on multiple noncompensable disabilities.

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, the RO is authorized to apply a 10 percent rating even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities.  The rating shall not be assigned in combination with any other rating.  38 C.F.R. § 3.324.  

The Veteran is currently service-connected for three disabilities.  One of those service-connected disabilities has been assigned a compensable disability rating.  Therefore, the Veteran clearly does not have two or more separate service-connected disabilities, all of which are rated as noncompensable.  Moreover, a rating under 38 C.F.R. § 3.324 cannot be combined with any other rating.  Therefore, a 10 percent rating under 38 C.F.R. § 3.324 for multiple noncompensable service-connected disabilities is precluded as a matter of law.

Because a compensable rating has been in effect since July 21, 2003, as a matter of law, a rating under this subsection is precluded.  In a case such as this one, where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

A 10 percent rating for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is denied.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described below.

Review of the evidence of record reveals that the appellant has reported treatment by a private physician.  VA treatment notes, dated in May 2003, and May 2009, state that the appellant was receiving most of his medical care from a private doctor.  A May 2009 discharge summary from the Parkview Medical Center identifies that physician as the appellant's family physician.  In addition, records from the Colorado Springs Orthopedic Group (Spine Center) indicate that the appellant was treated there in 2003 for cervical spondylosis and rotator cuff tears.  In 2004, the appellant complained of bilateral lower extremity symptoms.  The associated private medical treatment records have not been obtained and included in the evidence of record.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the relevant private, government and VA treatment records should be obtained and associated with the claims file.

In December 2008, the RO issued a Statement of the Case (SOC) that addressed the appellant's claim of entitlement to service connection for a cervical spine disorder.  The SOC states that the appellant's claim was being denied because the medical evidence of record failed to show that this disability had been clinically diagnosed.  The November 2010 Supplemental SOC (SSOC) also puts forth this reasoning.  However, review of the medical evidence of record tells a different story.  The first volume of the claims file contains an X-ray report, dated in July 2000, that reflects diagnoses of degenerative disc disease (DDD) of the cervical spine as well as degenerative joint disease (DJD) of the cervical spine.  The second volume of the claims file contains additional imaging reports, including one dated in May 2007, that also reflect diagnoses of DDD and DJD of the cervical spine.  Neither the SOC nor the SSOC discusses this evidence.  On remand, an SSOC must be issued that addresses all of the evidence of record that pertains to each issue remaining on appeal.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

The appellant has been granted service connection for his lumbar spine disability effective from July 21, 2003.  The Board notes that the regulations used to evaluate diseases and injuries of the spine have changed since July 21, 2003.  These changes became effective on September 26, 2003.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004))).  However, neither the April 2009 SOC nor the November 2010 SSOC reflects consideration of the rating criteria that was in effect on July 23, 2003.  This must be rectified on remand.

Furthermore, the record reflects that the appellant has undergone surgical procedures in relation to his service-connected lumbar spine disability.  To date there is no description of the associated surgical scars that is adequate for rating those scars.  Thus, while the RO did arrange for the examination of the appellant's low back, the medical findings were inadequate.  Accordingly, a new medical examination is necessary to make determinations in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  On this remand, a detailed description of the appellant's lumbar spine scarring must be obtained.

The appellant has contended that his claimed orthopedic disorders are related to his service-connected lumbar spine pathology.  For example, he specifically referred to secondary service connection in a VA Form 21-4138 he submitted in May 2009.  Thus, it appears that the issue of entitlement to secondary service connection for the appellant's various orthopedic disorders as due to his service-connected lumbar spine disability or, in the alternative, by way of aggravation, has been raised.  In addition, it appears that the appellant's complaints relating to his right lower extremity could be due to referred pain from the lumbar spine disability.  However, the RO's analysis of the appellant's claims does not reflect consideration of secondary service connection, to include by way of aggravation.  The record is not adequately developed to enable the Board to ascertain to whether any one of the appellant's claimed orthopedic disorders is due, entirely or in part, to the service-connected lumbar spine disability.

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

On remand, the RO must address the appellant's secondary service connection claims, to include by way of aggravation.  Furthermore, clarification of whether or not the Veteran experiences referred hip, leg, knee or foot pain from the lumbar spine disability - rather than from some other orthopedic disorder - should be accomplished as part of the secondary service connection analysis.  

Thus, further development of the medical evidence is necessary, and adjudication on these bases is therefore indicated.  These considerations require the gathering of records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Therefore, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

For the foregoing reasons, the Board concludes that this case must be remanded to the RO in accordance with due process concerns, and in order to undertake additional evidentiary development as indicated.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any orthopedic complaints since service.  After securing the necessary release(s), obtain any such records that have not been previously secured.  In particular, all treatment records from the Veteran's family doctor (Anaya) and all treatment records from the Spine Center must be obtained and associated with the claims file.  All VA treatment records generated since 2010 should be obtained and associated with the claims file.

3.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file should contain documentation of attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

4.  After the above development is completed, arrange for a comprehensive review of the appellant's claims file by an appropriate VA physician, for example, a rheumatologist or an orthopedist, to determine the nature and etiology of the appellant's cervical spine, right shoulder, right hip, right knee, right leg and right foot disorders.

Specifically, the reviewer must address the questions of:

	(a) whether, based on what is medically known about causes or possible causes of the claimed disorders, any signs or symptoms noted in service or within one year after service separation (in February 1953) were the first manifestations of the Veteran's current complaints?

	(b) whether, based on what is medically known about causes or possible causes of the claimed orthopedic disorders, any current findings of disability are caused by the Veteran's service-connected disability of the lumbar spine as opposed to some other factor or factors?  

	(c) whether any one of the claimed orthopedic disorders is part and parcel of the service-connected lumbar spine disability?  In particular, does the Veteran have any referred pain from the lumbar spine disability?

	(d) whether any service-connected disability has aggravated, contributed to, or accelerated any one of the claimed orthopedic disorders? and 

	(e) if the appellant's service-connected lumbar spine disability has aggravated, contributed to, or accelerated any one of the claimed orthopedic disorders, to what extent, stated in terms of a percentage, did the service-connected disability so contribute as compared to the natural progress of the claimed pathology itself or as opposed to other possible contributing factors?  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  In assessing the relative likelihood as to origins and etiology of the Veteran's claimed orthopedic disorders, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, that it is part and parcel of an already service-connected disability or that it is etiologically related to a service-connected disability, including by way of aggravation, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed orthopedic disorders.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, the RO should schedule the appellant for such an examination.

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA orthopedic examination to determine the nature, severity, and extent of his current lumbar spine pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should describe to what extent, if any, the appellant has any low back pathology or reduced function in the low back, including any associated gait impairment.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected lumbar spine disability.  If so, each of those limitations should be set forth in detail.

The examiner should identify the objective manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine should be described in detail.

The examiner should note the range of motion (in degrees) of the lumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, currently or historically, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by service-connected thoracolumbar spine disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The orthopedic examiner should state whether there is ankylosis of the thoracolumbar spine.  The examiner should indicate whether the Veteran's age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, affect his normal range of motion of the thoracolumbar spine.

Specific findings should be made with respect to the location, size and shape of the scar(s) from any lumbar spine surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.

7.  If the orthopedic examiner identifies any neurologic dysfunction associated with the lumbar spine disability, schedule the appellant for examination by a neurologist to determine the extent and severity of all thoracolumbar neuropathy, if any.   The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.

The purpose of such examination would be to ascertain the current nature and extent of the appellant's neurological manifestations of the lumbar spine disability, if any, to include identification all nerves affected by the spinal disability and to identify the degree of any functional impairment caused by any such manifestations.  All indicated special studies should be accomplished and the examiner should set forth reasoning underlying the final diagnoses.

Based on the review of the record and the examination of the appellant, the neurological examiner should identify any symptoms due to disc syndrome and/or stenosis of the thoracolumbar spine and describe the nerve(s) affected, or seemingly affected, by nerve root compression, if any.  The neurologist must state whether any diagnosed disc bugling and/or spinal stenosis is related to the service-connected thoracolumbar spine disability.  The neurologist should also note the total duration of any incapacitating episodes of disc syndrome in the thoracolumbar spine, if any.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The examiner must also address lower extremity radiculopathy.  38 C.F.R. § 4.124a includes the criteria applicable to rating the level of disability caused by lower extremity radiculopathy.  These Diagnostic Codes distinguish the type of paralysis into two parts -- complete and incomplete paralysis.  Under incomplete paralysis, the type of paralysis is further broken down into three categories: severe, moderate, and mild.  

With these categories in mind, the examiner should classify the impairment(s) from the right and left lower extremity neuropathy, if any, distinguishing among the categories and identifying each nerve or group of nerves affected.

If the examiner uses results obtained from an EMG and/or nerve conduction velocity tests or other such tests, the examiner is requested to explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  The examiner is asked to explain the meaning of any abnormal results that are obtained.  The examiner is also asked to explain how any abnormal figure classifies the appellant as having mild, moderate, or severe incomplete paralysis or complete paralysis with respect to each affected nerve.

Also, the physician is requested to explain whether the radiculopathy affects the motor and/or sensory nerves, and which nerves it affects.  The examiner should explain why the clinical findings show mild, moderate, severe incomplete paralysis or complete paralysis.  The examiner is further requested to explain in detail what limitation of motion and function is caused by the right and left lower extremity radiculopathy.  

The examiner must also specifically explain which nerves of the right and left lower extremities are affected.  The neurologist is requested to report whether the appellant suffers from any tics, pain, numbness, foot drop and muscle weakness and/or atrophy as well as to record the appellant's ranges of motion for each joint found to be affected by the neuropathy (i.e., knees, ankles etc.), with each of the normal ranges of motion indicated in degrees.

8.  Upon receipt of each VA physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician(s) for corrections or additions.

9.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the issue(s) remaining on appeal.  If the scheduling of any kind of medical examination, or the obtaining of a medical opinion from any type of specialist is necessary to adjudicate any one of the issues on appeal, especially in light of any newly received information, that development should be accomplished.  Ensure that all theories of service connection are considered.

10.  If any benefit sought on appeal remains denied, provide the appellant and his attorney a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


